PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/897,673
Filing Date: 15 Feb 2018
Appellant(s): Longo et al.



__________________
Rebecca Rudich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kula et al. (US 6325825 B1), hereinafter known as Kula in view of Von Oepen (US 6264690 B1).
Regarding claim 1 Kula discloses a device comprising:
an elongate tubular wall structure defining a lumen extending therethrough and having a first free end and a second free end opposite the first (Figure 12),
the elongate tubular wall structure having a firm region adjacent the first free end and extending in an axial direction, a transition region extending in the axial direction, and a flexible region adjacent the second free end and extending in the axial (Column 2 lines 8-10 and Annotated Figure 12),
wherein the transition region extends between the firm and flexible regions (Annotated Figure 12); 
wherein the firm region has a cylindrical profile about the lumen, the transition region has a cylindrical profile about the lumen, and the flexible region has a cylindrical profile about the lumen (Annotated Figure 12);
wherein the firm region has a first wall thickness, the transition region has a second wall thickness, and the flexible region has a third wall thickness; 
wherein the first wall thickness is greater than the third wall thickness and contributes to a crush resistance of the firm region being greater than a crush resistance of the flexible region (Annotated Figure 12; Column 1 lines 4-8, Column 8 lines 50-53; the Examiner notes that based on Applicant’s definition of “crush resistance” provided in the specification as “a force of the stent when subject to a flat plate/focal crush load”, the stent of Figure 12, subjected to a flat plate load, would inherently see the differing thicknesses of the different regions as “contributing” to a difference in crush resistance as well.),
but is silent with regards to the firm, transition, and flexible regions having constant wall thicknesses.
However, regarding claim 1 Von Oepen teaches a stent which includes walls which have three distinct regions with constant thickness (Annotated Figure 2, below showing a first region, transition region, and third region). Kula and Von Oepen are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed In re Dailey, 149 USPQ 47 (CCPA 1976).)

    PNG
    media_image2.png
    359
    507
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    518
    media_image3.png
    Greyscale

Regarding claim 2 the Kula Von Oepen Combination teaches the device of claim 1 substantially as is claimed,
wherein Kula further discloses the second thickness is less than the first thickness and greater than the third thickness (Annotated Figure 12), and contributes to a crush resistance of the transition region being less than the firm region and greater than the flexible region (Column 1 lines 4-8, Column 8 lines 50-53; see also the rejection to claim 1 above).
Regarding claim 3 the Kula Von Oepen Combination teaches the device of claim 2 substantially as is claimed,
wherein Kula further discloses the elongate tubular wall structure includes an inside diameter defining the lumen, wherein the first thickness is between a first outer diameter and the inside diameter, the second thickness is between a second outer diameter and the inside diameter, and wherein the third thickness is between a third outer diameter and the inside diameter (Annotated Figure 12).
claim 4 the Kula Von Oepen Combination teaches the device of claim 2 substantially as is claimed,
wherein Kula further discloses a radial stiffness of the firm region is sufficient to reduce a degree of compression of a left common iliac vein suffering May-Thurner Syndrome (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kula was considered capable of performing the cited intended use of being implanted for reducing compression of a left common iliac vein suffering mediating May-Thurner Syndrome. Further, as is best understood, since Kula discloses the stents are used to “relieve an obstruction in the lumen or duct” of the vessel into which they are implanted, the stent is intended to be implanted into a vessel and keep it open, is understood to mediate May-Thurner Syndrome which is understood to stem from vessel compression).
Regarding claim 5 the Kula Von Oepen Combination teaches the device of claim 1 substantially as is claimed,
wherein Kula further discloses the flexible region has a flexibility greater than a flexibility of the firm region (Annotated Figure 12; Column 1 lines 4-8, Column 8 lines 50-53; basic engineering mechanics dictates that flexibility which end is more flexible in Figure 12).).
Regarding claim 6 the Kula Von Oepen Combination teaches the device of claim 5 substantially as is claimed,
wherein Kula further discloses wherein the transition region has a flexibility that is greater than the flexibility of the firm region and less than the flexibility of the flexible region (see the explanation to the rejection of claim 5 above; the thickness being the only varying factor indicates the increasing thickness will cause an increase in stiffness).
Regarding claim 7 the Kula Von Oepen Combination teaches the device of claim 6 substantially as is claimed,
wherein Kula discloses a difference between the flexibility of the flexible region and the firm region is greater than a difference between a radial stiffness of the firm region and a radial stiffness of the flexible region (Applicant’s disclosure [0088] indicates that a tapered wall thickness (disclosed by Kula in Figure 12) meets this claim limitation). Alternatively, the Examiner understands that a person of ordinary skill in the art at the time the invention was filed would 
Regarding claim 8 the Kula Von Oepen Combination teaches the device of claim 7 substantially as is claimed,
wherein Kula further discloses/teaches flexibility of the elongate tubular wall structure increases faster than radial stiffness drops progressing from the firm region toward the flexible region (see the rejection and reasoning to the rejection of claim 7 above).
Regarding claim 9 the Kula Von Oepen Combination teaches the device of claim 7 substantially as is claimed,
wherein Kula further discloses the elongate tubular wall structure is defined by a plurality of interconnected struts (Figures 1-9).
Regarding claims 29-31 the Kula Von Oepen Combination teaches the device of claim 1 substantially as is claimed,
wherein Von Oepen further teaches the regions (1st, transition, and 3rd) of the stent which vary in diameter from one section to another, are separated from one another by an elongate tubular wall segment extending in an axial direction and having a non-constant wall thickness (Annotated Figure 2) such that each elongate tubular wall segment has a frustoconical profile (Annotated Figure 2). 
Regarding claim 32 the Kula Von Oepen Combination teaches the device of claim 31 substantially as is claimed,

Regarding claim 33 the Kula Von Oepen Combination teaches the device of claim 31 substantially as is claimed,
wherein the Combination further teaches the frustoconical profile of the elongate tubular wall segment and the frustoconical profile of the another elongate tubular wall segment are oriented in the same direction (see the Combination presented in the rejection to claim 1 above: the transition in diameters from the stent of Kula will be oriented in the same direction).
Regarding claim 34 the Kula Von Oepen Combination teaches the device of claim 31 substantially as is claimed,
wherein the Combination further teaches a base of the frustoconical profile of the elongate tubular wall segment adjacent the firm region is larger than a top of the frustoconical profile of the elongate tubular wall segment () and a base of the frustoconical profile of the another elongate tubular wall segment adjacent the transition region is larger than a top of the frustoconical profile of the another elongate tubular wall segment adjacent the flexible region (see the Combination presented in the rejection to claim 1 above, considering the shape of the stent of Kula and the thicknesses each segment is transitioning between).
Regarding claim 35 the Kula Von Oepen Combination teaches the device of claim 34 substantially as is claimed,
.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kula in view of Von Oepen as is applied above, further in view of St. Germain (US 5836966 A).
Regarding claims 10-11 the Kula Von Oepen Combination teaches the device of claim 9 substantially as is claimed,
but is silent with regards to the density/frequency of connections between struts in the firm and flexible regions.
However, regarding claims 10-11 St. Germain teaches a stent which includes interconnected struts with a greater density and frequency of interconnection in one region than another region (Figure 16; Column 5 lines 53-59). Kula and St. Germain are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify either the firm end or the flexible end of the stent to include a greater density/frequency of interconnected struts such as is taught by St. Germain, which would enable the stent to be placed within a vessel of differing diameters while being suitably matched to maintain patency in the specific vessel. In other words: the person of ordinary skill in the art would have .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kula in view of Von Oepen as is applied above further in view of Hendriksen et al. (US 20110152994 A1) hereinafter known as Hendriksen.
Regarding claim 12 the Kula Von Oepen Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the free ends having a greater stiffness than the firm, transition, and flexible regions. 
However, regarding claim 12 Hendriksen teaches a stent which includes free ends that have a radial stiffness greater than remainder of the stent ([0012], [0016]). Kula and Hendriksen are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Kula Von Oepen by including stiff ends such as is taught by Hendriksen in order to improve stent anchoring and positioning, which results in a stent which resists migration more readily, enabling the stent to remain in its intended location and treat a diseased vessel for as long as is necessary.

(2) Response to Argument
On pages 5-7 Appellant cites the board’s responsibilities and case law.

On pages 9-10 Appellant argues the Examiner’s rejection is “tortured” in regards to the suggestion that Kula teaches a firm region, a transition region, and a flexible region along with their associated wall thicknesses. Appellant bases this on the fact that Column 8 lines 49-52 of Kula describes their stent as having a tapered wall thickness which allows the stent to be more flexible at one end as compared to the other.
 The Examiner respectfully disagrees. The Examiner agrees that Kula doesn’t refer to three specific regions in their disclosure, but this doesn’t mean that these regions don’t exist (as can be seen in the Rejection mailed 09/25/20 page 4, Annotated Figure 12 - the size and location of these regions being arbitrary and not relevant to the claimed invention). Further, although the flexibility of the regions would have been inherently matching the requirements of the claim, Kula actually addresses the fact that the thicker regions of the stent are less flexible than the thin regions (as Appellant recognizes, in Column 8 lines 49-52), meaning there is literal support in Kula against Appellant’s arguments. The Examiner notes that Appellant’s “argument” appears to actually support the Examiner’s position that one end of the stent is more flexible than the other. The Examiner notes that as regards “regions”, no matter where the delineation is between these regions, the limitations of the claim are still met (“a firm region adjacent the first free end and extending in an axial direction, a transition region extending in the axial direction, and a flexible region adjacent the second free end and extending in the axial direction, wherein the transition region extends between the firm and flexible regions”).
unconcerned entirely with having a structure sufficient radial strength to address anatomical issues that can be addressed by a region extending in an axial direction and having a constant wall thickness” (sic). This is Appellant’s rationale for stating that a person of ordinary skill “would appreciate that the structural differences between Kula and the presently claimed stent are significant”. 
The Examiner respectfully observes that the claimed invention does not appear to require any device which has “a structure [having] sufficient radial strength to address anatomical issues that can be addressed by a region extending in an axial direction and having a constant wall thickness” as is argued. As regards the suggestion that there are structural differences between Kula and the instant invention, the Examiner respectfully agrees, noting the Rejection of record mailed 09/25/20 (pages 3-5) agrees that there are structural differences, and this is the basis for the supporting reference of Von Oepen. The Examiner reminds Appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 10-11 Appellant argues Kula only teaches “tapered walls” which differs from the instant invention. Appellant argues further that claims require each of the regions of the stent to have both a cylindrical profile about the lumen and to have a constant wall thickness, which Kula does not disclose.
The Examiner respectfully disagrees that Kula fails to teach their regions having a “cylindrical profile about the lumen”. This is explicitly taught by Kula, in their constant, alone as opposed to the combination of references. The Examiner again reminds Appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11 Appellant argues further that because Kula is missing these two features (cylindrical profile about the lumen, and constant wall thickness in each region), Kula cannot teach a firm, transition, and flexible region and cannot teach the stent imparting “chronic outward forces along each of their lengths” but would, at best, “have an instantaneous chronic outward force at each of the points that the Examiner considers the ‘first thickness’, ‘the second thickness’ and the ‘third thickness’.” 
The Examiner respectfully disagrees again that Kula is missing the cylindrical profile about the lumen. This is clearly shown in the rejection mailed 09/25/20 page 4 Annotated Figure 12, which shows the inside diameter of the lumen being constant and cylindrical). As regards the constant wall thickness in each region, the Examiner again respectfully agrees, noting, as was noted on Pages 4-5 of the rejection mailed 09/25/20, that Von Oepen is used to provide a teaching reference. Appellant is again attempting to show “nonobviousness” by attacking Kula individually, when the rejection is based on combination of two references (see above).  Further, the Examiner respectfully disagrees that Kula doesn’t teach a firm, transition, and flexible region, since Kula explicitly discloses the variable flexibility throughout he stent (Kula Column 8 lines 49-52 and Column 2 lines 8-10 (as was noted on page 3 of the rejection mailed 09/25/20)). The Examiner notes that any number of “regions” can be imagined by the person of ordinary skill, who is not an automaton, but rather has “ordinary creativity” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. A “region” is simply an “indefinite area in the world or universe” (Merriam-Webster), and need not have any particular features or characteristics or even distinctions therebetween (other than different flexibilities, based on the claim).
As regards arguments that Kula doesn’t teach a stent imparting “chronic outward force along” the lengths of each region, the Examiner wishes to point out that the claimed invention does not require the device to include a “stent”, let alone a stent which “imparts a chronic outward force along” it’s length or through the three regions. There is no requirement for the Examiner to have found such a limitation and as such the argument is not persuasive. 
On page 11 Appellant argues further that because the stent of Kula would only have an “instantaneous chronic outward force” at each “point” of the three thicknesses,  “one of ordinary skill in the art would not consider Kula as a starting point for devising a stent for treatment of May-Thurner Syndrome”.
The Examiner again respectfully points out that the claimed invention does not require a “stent” let alone a stent which has any specific “chronic outward force”, or a stent which is “for treatment of May-Thurner Syndrome”. The Examiner notes device of the claim should have the “radial stiffness of the firm region” being “sufficient to reduce a degree of compression of a left common iliac vein suffering May-Thurner Syndrome”, but no other mention of this specific syndrome is present in the claims, let alone throughout three regions.  The Examiner emphasizes that this claim does not mention any of the other stiffnesses of the transition or flexible regions let alone the treatment of May-Thurner Syndrome. The claim only requires the firm region having a radial stiffness sufficient to “reduce a degree of compression” of a vein which experiences this syndrome. However, since this is recited as an “intended use” of the claimed “device”, and since Appellant hasn’t provided any specific structural details as regards what specific radial stiffness is required (in either the claims or specification), and since each person suffering from such a syndrome would have a different shape and size vein, with different shape/size requirements in order to reduce “a degree of compression”, and since Kula discloses that their stent is designed to maintain lumen patency of a vascular structure (Column 1, lines 12-24), the Examiner maintains that the stent of the Kula Von Oepen Combination is capable of “reducing a degree of compression” (e.g. maintaining lumen patency) of a vein suffering from May-Thurner Syndrome. 
On page 11 Appellant finally admits that the Examiner has identified Kula as not having constant wall thicknesses and focuses on the modifying reference of Von Oepen. Appellant concludes that when combining the two references together, there are still not “three different cylindrical regions with three different wall thicknesses” since Von Oepen teaches two wall thicknesses as opposed to three, and also fails to teach “three ordered as in the structure recited by claim 1” (sic). The Appellant again 
The Examiner respectfully disagrees and reminds Appellant that the rejection of record is Kula in view of Von Oepen. In other words, Appellant is arguing against Von Oepen alone not teaching “three different cylindrical rejections with three different wall thicknesses”, when one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Kula is the base reference, which teaches a stent with a wall having a variable thickness in order to modify the flexibility of the stent (Kula Figure 12, Column 2 lines 8-10, Column 8 lines 49-52). In other words, Kula already teaches a device with cylindrical lumen which is thinner at one end as compared to the other. Although Kula teaches the stent has a continuous transition from one end to the other, Von Oepen provides evidence that it is known for the external diameter of the stent to vary in a more stepwise manner (Von Oepen Figure 2), illustrating a transition between, for example, three distinct regions (a left, middle, and right) which occurs via a slope. While Von Oepen’s illustrated stent includes a stent with a middle section that is larger than end sections, Kula has already illustrated that stents known with a continuously increasing/decreasing thickness (and stiffness) in one direction. The Examiner reminds Appellant that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and Id. at 418, 82 USPQ2d at 1396.
Thus, the Combination teaches the limitations of having three, different, cylindrical regions with three different wall thicknesses (staying true to the concept of Kula’s invention). In fact, arguing that the Combination would not include three thicknesses, increasing/decreasing in one axial direction of the stent, would actually run contrary to the teachings of Kula and render it unsatisfactory to its intended purpose, meaning a person of ordinary skill would not modify Kula in the manner suggested by Appellant.
On pages 11-13 regarding the Examiner’s interpretation of Von Oepen, the Appellant notes that Von Oepen’s three regions of constant thickness do not have “three different constant wall thicknesses”. Appellant suggest this is based on a lack of understanding on the Examiner’s end, and argues the 1st and 3rd regions of Von Oepen would “need to have different wall thicknesses to teach that for which Von Oepen is cited as allegedly teaching”.  Appellant also argues that in order to be relevant to the claimed invention, Von Oepen would need to have “the 1st region’s wall thickness…be greater than the transition region’s wall thickness, which would need to be greater than the 3rd region wall thickness”. 
The Examiner respectfully disagrees and notes Appellant is now individually attacking Von Oepen as opposed to taking the rejection of record, which relies on a combination of references. However, as Appellant should be aware, one cannot prove nonobviousness by attacking references individually where the rejections are based on combinations of references. Kula has already been provided to teach a stent which needs to have the first region’s wall thickness be greater than the transition region’s wall thickness, which is greater than the third region’s wall thickness, this is blatantly incorrect. This is akin to arguing that rejections cannot be made under 35 U.S.C. 103. If Von Oepen taught the features Appellant argues “must be present” in Von Oepen to be applied to the claim, the Examiner would have rejected the claims under 35 U.S.C. 102 over Von Oepen.
On page 13 Appellant argues that the Examiner’s reasoning to modify Kula in view of Von Oepen (i.e. that the two are obvious alternatives in the stent art) is insufficient.
The Examiner respectfully disagrees, pointing out that Appellant’s own specification ([0082]) indicates the two are equivalents in the art:

    PNG
    media_image4.png
    442
    692
    media_image4.png
    Greyscale

 Appellant’s specification also presents no known benefit of one over the other, and recites them as obvious alternative embodiments. Accordingly, arguments that they are not equivalent goes against Appellant’s own disclosure.
On page 13 Appellant argues further that the Examiner has not provided a reason as to why the teachings of this particular combination would lead to the claimed invention, and that this knowledge should be derived from “what was within the knowledge of those skilled in the art at the time of the invention [or effective filing date]). 
The Examiner again respectfully points out again that Appellant as already admitted that the two are equivalents in the art (specification [0082], as is copied above): “In between the [three constant] diameters are fruso-conical regions formed by the transition between diameters for smoother, less-invasive surface. In other embodiments, the reduction in wall thickness maybe smooth and continuous - without regions may overlap with each other and/or have indistinct boundaries such that their function may depend on the application.” 
On pages 13-14 Appellant argues none of the prior art teaches the recited three different stent regions with three different, constant wall thicknesses “in a particular order”. Appellant accuses the Examiner of improper hindsight reasoning, and again accuses the Examiner of failing “to provide any reason WHY one of ordinary skill in the art would be motivated to create an alternative to ‘having smoothly transitioning and constantly changing wall thicknesses.” Appellant continues on, to argue there is “no deficiency in Kula” which would require transitions.
The Examiner respectfully disagrees, and notes that the Kula Von Oepen Combination teaches all elements of the claimed invention. Kula teaches stent regions with different wall thicknesses in a particular order (continuously increasing/decreasing depending on your perspective, from one end of the stent to the other), and Von Oepen teaches that it is known to have stepwise transitions between stent regions. Von Oepen further provides teachings for different regions of a stent having constant wall thicknesses. The reason to combine the two references, as was noted previously, is present on the Rejection mailed 09/25/20 on page 5. In simple words, the modification is just an obvious shape change that doesn’t affect the function of the stent (supported by Appellant’s own specification [0082]). 
On page 14 Appellant argues further that “Kula teaches away from having protruding edges or transitions” since Kula indicates one design has a disadvantage of “protruding edges” which “occur when the stent is flexed around a curve, raising a 
The Examiner respectfully and strongly disagrees. Kula indicates (Column 2 lines 19-32) that a transition in wall thickness being “stepped” would have an “abruptly” changed stiffness. However, a “gradual change in the stiffness or flexibility” would have a “transition between the portion of an increased wall thickness to the portion of a reduced wall thickness is made continuous” so that the “transition…may e.g. be configured such that it is linear” (as is illustrated by Kula), “or exhibits a gradually changing increase” (as the Kula Von Oepen Combination would teach). Notably, the only undesirable configuration defined by Kula would be a “stepped”, or “abrupt” change (e.g. as is illustrated in Von Open Figures 1-1a, Figure 2a). On the contrary, Von Oepen’s alternative embodiment (e.g. the embodiment the Examiner relied upon in the rejection) is shown in Figures 2-2a or 3a, which shows what Kula describes as being “a gradually changing increase” or “continuous” (Merriam-Webster: “marked by uninterrupted extension in space, time, or sequence”).  This is inarguable. Additionally, no part of Kula references anything about “protruding edges” or “transitions”, making this argument unpersuasive.
On page 14 Appellant vaguely references the proposed combination as rendering “the prior art unsatisfactory for its intended purpose, or [changing] its principle of operation”. Since Appellant argues Kula’s tapered walls have an advantageous smooth transition, the modification in view of Von Oepen supposedly renders Kula unsatisfactory or changes its principle of operation.

On page 15 regarding claims 10-12, Appellant argues these claims rise and fall with arguments above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.